WILL    WILSON
*-rroRNEYGENER*BE
                               July   19,    1961

   Honorable William Hunter                 Opinion No. WW-1093
   District Attorney
   6gth Judicial District                   Re:   Whether Potter County retains
   Dalhart, Texas                                 jurisdiction of a delinquent
                                                  child who moved his residence
                                                  to Dallam County where he is
                                                  alleged to have committed
   Dear Mr. Hunter:                               another crime.

             You have requested the opinion of this Department in connection
   with the above matter and have stated in your request the following:

                "The child was adjudged to be delinquent in Potter
             County, Texas, while he was residing in Potter County,
             Texas, and placed on probation. While on probation
             he moved with his family to Dallam County, Texas, and
             has recently been arrested in connection with an al-
             leged subsequent offense of theft. He has been re-
             ferred to Potter County since he is under probation
             in Potter County, and Potter County and Potter County
             officials have refused to accept him stating (1) The
             subsequent offense was committed in Dallam County and
             (2) His home is in Dallam County and, therefore,
             they have no jurisdiction over him. Under the facts
             stated does Potter County have jurisdiction over the
             subject for the purpose of revoking his probation or
             entering such other orders as may be necessary result-
             ing from the subsequent violation?"

             We believe that the answer to your question is found in the re-
   lated statutes. 'Section 5 of Article 2338-1, Vernon's Civil Statutes, is
   quoted a8 follows:

                "The Juvenile Court shall have exclusive original
             jurisdiction in proceedings governing any delinquent
             child, and such court shall be deemed in session at
             all times.



                "When jurisdiction shall have been obtained by the
             court in the case of any child, such child shall continue
Hon. William Hunter, Page 2   (~-1093
                                   1



          under the jurisdiction of the court until he becomes
          twenty-one (21) years of age, unless discharged prior
          thereto; such continued jurisdiction shall, however,
          in no manner prejudice or constitute a bar to sub-
          sequent or additional proceedings against such child
          under the provisions of this Act." (Emphasis added.)

          Section 6 of Article 2338-1, V.C.S., in providing for a trans-
fer of cases from one Juvenile Court to another Juvenile Court reads as
follows:

            "A transfer may be made of cases from one Juvenile
         Court to another Juvenile Court where a child under
         the jurisdiction of one Juvenile Court has moved from
         one county to another, and where it is to the best
         interest of such child so to do. The Juvenile Court
         having jurisdiction of a child may transfer the case
         to the Juvenile Court of the county in which the child
         is presently residing, and shall send transcripts of
         records to the Judge of the other court, which shall
         be filed in the office of the clerk of such c~urt.~
         (Emphasis added.)

          Once jurisdiction is established the Juvenile Court of the county
maintains continuing jurisdiction over such child and may enter such orders
as in its discretion are for the best interest of the child. The court may
enter orders placing the child on probation or "commit the child to a
suitable public institution or agency or to a suitable private institution
or agency authorized to care for children; or to place them in suitable
family homes or parental homes for an indeterminate period of time, not
extending beyond the time the child shall reach the age of twenty-one
(21) years;" or "make such further disposition as the court may deem to
be for the best interest of the child, . . ." Sec. 13, Art. 2338-l.

          Section 6 of Article 2338-1, supra, is a permissive law and not
a mandatory one and as to whether or not the child should be transferred
to another Juvenile Court in another county is within the sound discretion
of the court.

          Venue of the Juvenile Court is stated in Section 7-A of Article
2338, V.C.S., as follows:

            "The petition referred to under Section 7 of this
         Act may be filed in the Juvenile Court of the county
         of residence of said child or of the county wherein-
         the acts constituting said child a delinquent child
         were 'committed." (Emphasis added.)
Hon. William Hunter, Page 3   (WW-1093)



          Article 2338-3, as amended in 1951, provides for the creation
of the Court of Domestic Relations in Potter County. From information
supplied by you the subject child is under the jurisdiction of the Court
of Domestic Relations for Potter County.

          The Juvenile Courts and the Court of Domestic Relations are
governed by the Child Welfare laws of this state and their activities
are co-ordinated with ttit of the Texas Youth Council. Through the co-
ordinated efforts of those that have jurisdiction over a delinquent child,
provisions are made in proper cases to transfer said delinquent child to
a proper State Juvenile Training School.

          The transfer of delinquency cases between Juvenile Courts is
discussed in 19 Tex.Jur.2d 601, Delinquent Children, Sec. 52. It is
stated therein that the transfer of delinquency proceedings between
Courts of Domestic Relations is also provided.

          This Department has not written an opinion directly in point
on your question. However, insOpinion No. O-6149 it was said:

             "We have come to the conclusion that there is no
          question but that Section 7-A of Article 2338-1, supra,
          gives exclusive venue to either (1) the county of actual
          residence of the child, or (2) the county wherein the
          acts constituting said child a delinquent child were
          committed; that the venue statute in theft cases gener-
          ally (Article 197, C.C.P., supra) is limited to criminal
          prosecutions; that a juvenile delinquency case is a
          civil proceeding and not a criminal prosecution."

          We'are enclosing a copy of such opinion for your information.

          We, therefore, are of the opinion that the jurisdiction of the
delinquent child is retained by the Potter County Juvenile Court, which
court may in its discretion transfer the case to the Dallam County
Juvenile Court where proceedings could be had on the alleged offense
committed in Dallam County. On the other hand the court in Potter County
may retain jurisdiction for the violation of his probation and render
such orders as in the circumstances are justified.


                                  SUMMARY

             Potter County Juvenile Court, which has declared
          a child a delinquent, retains jurisdiction of the
          child who has removed to another county and violated
          his probation or Potter County could transfer its
          jurisdiction to the Juvenile Court of Dallam County,
          Texas.
Hon. William Hunter, Page 4   (NW-1093)



                                          Very truly yours,

                                          WILL WILSON
                                          Attorney General of Texas




                                             Harris Toler
                                             Assistant Attorney General

HT/br

APPROVED:

OPINION COMMITTEE
W. V. Geppert, Chairman

Ralph R. Rash
Pat Bailey
Watson C. Arnold
Milton Richardson

REVEIWED FOR THEATl'ORNEY GENERAL
BY: Morgan Nesbitt